TAXATION of costs. Exceptions — 1. To the fees of witnesses, Melson and Dulaney, who were not examined in the cause; 2. to the *Page 386 
costs of attachments against them; and 3. to an item in the clerk's bill, for copies of records furnished.
The witnesses had been in attendance previous to the day of trial, but did not attend on that day; they were attached but did not arrive until the cause was ended.
By the Court. — All the costs on the attachments are disallowed.
If a party take out an attachment, it is at his own costs, unless the witness be discharged on other terms. The witness is liable for the attachment costs, until so discharged.
The prothonotary's charges, for copies cannot be disallowed, without an affidavit denying that they were furnished.
Disallow the fees of witnesses Melson and Dulaney. The materiality of witnesses cannot be known, unless they are sworn. Que.? Could they recover any witness fees, when they deprive the party of their evidence, by final neglect to appear?